Case 3:14-cv-00362-HES-JBT Document 84 Filed 01/22/19 Page 1 of 3 PageID 736



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

LESAMUEL PALMER,

        Plaintiff,

v.                                                     Case No. 3:14-cv-362-J-20JBT

RONNIE L. MORRIS, et al.,

      Defendants.
_________________________

 RESPONSE TO PLAINTIFF’S MOTION TO DEPOSE INMATE WILLIAMS (Doc. 78)
             AND REPLY TO PLAINTIFF’S RESPONSE (Doc. 79)

        Defendants Morris, Douglass, and Young (“Defendants”), through undersigned counsel,

timely respond to Plaintiff’s Motion for Leave to Take Video Depositions (Doc. 78) and reply to

Plaintiff’s Response to Defendants’ Motion for Protective Order (Doc. 79) as follows:

        1.      As stated by Plaintiff’s counsel, Defendants’ do not object to Plaintiff deposing

Inmate Rashard Williams. (Doc. 82) Defendants only request Plaintiff comply with Federal and

local rules in setting the deposition.

        2.      Defendants’ position is still that any deposition of any witness should not be taken

for the sole purpose of using the deposition as a substitution of live testimony. As previously noted

by Defendants, the Department of Corrections has previously stated that the Department has no

issue complying to a writ of habeas corpus ad testificandum directing the Department produce a

witness at trial for this case. (Doc. 70 ¶3)

        3.      Defendants disagree with the Plaintiff’s liberal interpretation of the Court’s October

12, 2018 reopening limited discovery in this case. (Doc. 72)

        4.      When asking for additional, limited discovery, Plaintiff generally cited Defendants’

previous interrogatory answers as an area of concern for Plaintiff’s counsel, he did not address the
Case 3:14-cv-00362-HES-JBT Document 84 Filed 01/22/19 Page 2 of 3 PageID 737



topic further.   Further, in his request, Plaintiff gave a very specific list of discovery sought as

justification to reopen discovery. (Doc. 67 at 5-6) Plaintiff did not request additional

interrogatories or admissions from the Defendants.

       5.        The Defendants largely did not object to the limited discovery Plaintiff requested.

(Doc. 70)

       6.        In re-opening discovery, the Court specifically made no ruling on Defendants’

previous discovery answers or the Defendants stated objections. The Court stated that any

objections or issues related to discovery would be handled in the normal course. (Doc. 72)

       7.        The Defendants’ position is that the normal course of discovery would have

required Plaintiff to file a timely request for additional interrogatories or a proper motion to compel

under Local Rule 3.04. Instead, Plaintiff has only made a general claim that Defendants’ previous

interrogatory answers were evasive or obstructive and interpreted the Court’s October 12 Order as

allowing Plaintiff to have a free and complete do over of discovery.

       8.        Instead of serving Defendants with over 100 requests for admissions not mentioned

or requested in the Motion to Re-Open Limited Discovery (Doc. 67) (emphasis added), Plaintiff

could instead work with Defendants to come up with pre-trial stipulations under the normal rules

of procedure.

       9.        Defendants restate their position that Plaintiff’s additional interrogatories and

requests for admissions exceed the Court’s Order granted additional limited discovery. (Doc. 77)

       WHEREFORE the foregoing reasons, Defendants Request the Court to grant Defendant’s

Motion for a Protective Order. (Doc. 77) Defendants have no objection to a deposition of Inmate

Williams within the Federal and Local Rules of Civil Procedure.




                                                  2
Case 3:14-cv-00362-HES-JBT Document 84 Filed 01/22/19 Page 3 of 3 PageID 738



                                         Respectfully submitted,

                                         ASHLEY MOODY
                                         ATTORNEY GENERAL

                                         /s/ David Welch
                                         DAVID WELCH
                                         Assistant Attorney General
                                         Florida Bar No. 57911
                                         Office of the Attorney General
                                         The Capitol, Suite PL-01
                                         Tallahassee, Florida 32399-1050
                                         (850) 414-3300 - Telephone
                                         (850) 488-4872 - Facsimile
                                         david.welch@myfloridalegal.com

                              CERTIFICATE OF SERVICE

        I hereby certify that, on this 22nd day of January 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system and that the following

person(s) registered to be notified by the CM/ECF electronic mail system: James V. Cook, Law

Office of James Cook., 314 West Jefferson Street, Tallahassee, Florida, 32301 (Counsel for

Plaintiff).

                                         ASHLEY MOODY
                                         ATTORNEY GENERAL

                                         /s/ David Welch
                                         DAVID WELCH
                                         Assistant Attorney General




                                             3
